IN THE SUPREME COURT OF THE STATE OF NEVADA


                IN THE MATTER OF THE                                   No. 69980
                HONORABLE RON KENT, PAHRUMP
                JUSTICE OF THE PEACE, COUNTY
                OF NYE, STATE OF NEVADA.                                       FILED
                                                                                MAR 1 7 2016
                                                                               TRAM K. LINDEMAN
                                                                                                  RT
                                                                                       PPA's%
                                                                          BY
                                                                                 lEfi DEP




                               ORDER ADMINISTRATIVELY CLOSING CASE

                               This matter was docketed in this court on March 16, 2016,
                with the filing of a certified copy of Stipulation and Consent Order for
                Resignation. See Procedural Rules of the Nevada Commission on Judicial
                Discipline ("PRJDC"), Rule 29 (upon entry of an order of discipline
                pursuant to a stipulation and consent, the commission must file a certified
                copy of the order with the clerk of the supreme court). Because this is a
                consent order, the clerk of this court is directed to administratively close
                this matter.
                               It is so ORDERED.



                                                       CA'LLACL-426ffse                 C.J.



                cc:   Gentile, Cristalli, Miller, Armeni & Savarese, PLLC
                      Law Offices of Kathleen M. Paustian, Chartered
                      Nevada Commission on Judicial Discipline




SUPREME COURT
      OF
     NEVADA


(0) 1947A